HOUCK, J.
1. Article IV, Section 8 of the Constitution of Ohio, providing that Probate Court shall .have jurisdiction to issue marriage licenses, and such other jurisdiction in any county or counties as may be provided by law, is sufficiently broad to authorize grant of jurisdiction under Section 10494, General Code, over proceedings’ in divorce, alimony, partition, and mortgage foreclosure to any one or more Probate Courts in state as Legislature may designate.
2. That lower court has declared Section 10496, General Code, unconstitutional does not require holding that Section 10494, independent of previous section granting Probate Courts of particular counties • jurisdiction in proceedings ill divorce, etc., is also unconstitutional.
3. Where constitutional and unconstitutional provisions are so connected and interdependent in subject matter that Legislature would not probably have passed one without the other, the entire act is invalid, but if parts are independent .of each other and Legislature would probably have passed one without the other, then part of act may be declared unconstitutional and remainder stand as valid.
(Shields and Lemmert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.